IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LLANO FINANCING GROUP, LLC,              NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-3618

THOMAS HENDERSON; ROBERT
K. LOCKLEAR; and HENDERSON
APPRAISAL GROUP, INC.,

     Appellees.
_____________________________/

Opinion filed July 12, 2017.

An appeal from the Circuit Court for Baker County.
Phillip A. Pena, Judge.

Barry W. Kaufman, Jacksonville; Robert J. Hauser of Pankauski Hauser PLLC,
West Palm Beach, for Appellant.

Roberto M. Ureta of Quintairos, Prieto, Wood & Boyer, P.A., Miami, for
Appellees Thomas Henderson and Henderson Appraisal Group, LLC.

Jeffrey A. Yarbrough of Moseley Prichard Parrish Knight & Jones, Jacksonville,
for Appellee Robert K. Locklear.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., LEWIS and ROWE, JJ., CONCUR.